Order entered December 30, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01056-CV

              IN THE INTEREST OF C.C. AND F.C., CHILDREN

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 87760

                                     ORDER

      Before the Court is appellant’s December 28, 2020 motion for an extension

of time to file his brief on the merits. We GRANT the motion and extend the time

to January 18, 2021. We caution appellant that further extension requests in this

accelerated appeal involving the termination of appellant’s parental rights will be

disfavored.


                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE